DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                          PAUL TRUCCHIO,
                             Appellant,

                                     v.

                        STATE OF FLORIDA,
                             Appellee.

                              No. 4D15-3625

                          [August 17, 2017]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Bernard I. Bober, Judge; L.T. Case No. 09-4267CF10A.

  Carey Haughwout, Public Defender, and Patrick B. Burke, Assistant
Public Defender, West Palm Beach, for appellant.

  Pamela Jo Bondi, Attorney General, Tallahassee, and Melanie Dale
Surber, Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

  Affirmed.

GROSS, MAY and FORST, JJ., concur.


                          *          *          *

  Not final until disposition of timely filed motion for rehearing.